Title: From John Quincy Adams to John Adams, 16 December 1821
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 16. Decr. 1821.
				
				I have received with much pleasure your Letter of the 9th: instt. and hasten to answer it, that I may assign to you the reasons which deprive me of the satisfaction of complying with your request to come and pass the approaching winter vacation with us—When on taking leave of you at Cambridge at the Commencement of the term, I directed you to pass the Winder vacation at Quincy, for which I had obtained the kind permission of your Grandfather, my determination had been formed on a variety of Considerations—After you had been two years at the University, having previously enjoyed advantages of preparatory study, surpassed by none, and equalled by very few; and having entered after completing the sixteenth year of your age, I found your standing in a class of about 85 students, in point of scholarship at number 45—in the lowest half of the Class—To express to you the mortification with which I made the discovery, is not in my power—To tell you, not by way of reproach, my whole thought on the occasion this mortification was mingled with disgust—I could take no satisfaction in seeing you, I could feel nothing but sorrow and shame in your presence, until you should have not only commenced, but made large progress in redeeming yourself from that disgraceful standing—The confidence with which you give me the assurance that in the list now about to be made up, you will stand within the first 24. has rekindled in my breast a hope, which was almost extinguished that you will yet close your career at the University with a standing and reputation worthy of your name—I well know that the degradation of your station in the ranks of your fellow Students was not the effect of any natural deficiency, and that to rise gradually, steadily, and uninterruptedly depended entirely upon yourself, and demanded nothing but close and unremitting application—I have written to President Kirkland, to enquire what  your standing is at this time, and if his answer confirms your anticipation, it will afford me the highest possible gratification—Not that I shall or can be satisfied to find you merely within the first 24. but because I shall hail your rising character as an earnest that the next half–yearly list will shew a corresponding proof of continual improvement, and exhibit your name among the first twelve—Upon the permanency of the same expectation I shall rely that at the next Winter’s list, you will appear as one of the first six, in which case, if we should be still residing here, I shall invite you to come and pass that winder vacation here, and shall welcome your arrival with the warmest greeting.In stating to you the standard which I desire you to attain I am conscious of requiring nothing unreasonable; nothing out of your reach; nothing which a steady perseverance in the studious course which you assure me you have pursued through the term now expiring will not easily effect—But I cannot after half the Collegiate Olympiad wasted in idleness, restore my confidence to the short-lived industry of a single term—It is the continuity, and not the transient intenseness of diligence that performs  all the wonders of the moral world—You must be able at the end of the next, and the then succeeding terms to tell me, as if so, you may then tell me with honest exultation that you have not missed a single recitation, and that no fine stands recorded upon your Quarter-Bill—If you can then say that, I shall not need the confirmation of President Kirkland’s testimony, to be sure that your name will stand among the first six—I pledge my word to you now that it will be so, and if it is not—if you have in your Class more than five transcendent geniuses with whom equal competition cannot be maintained even by unrelaxing industry, why then I too will relax from the rigour of my exaction, and will welcome you to my house and to my arms, though your standing should be only within the first ten—It is the performance of the condition on your part only that I require—unremitting attendance upon your duties—Of the result I am sure; and if any doubt of it could have existed in my mind before, the evident enlargement of your intellectual powers, from the faithful culture of a single term well employed, which I see in the three Letters to your mother, your brother and myself which we have now at once received would have removed it—You urge me to consent that you should come and pass the vacation at Washington, upon a sort of promise that if I will grant you this indulgence, you will be induced to persevere in the future performance of your duty, by a motive of gratitude.—If motives of gratitude, are necessary to stimulate you to that which is your own highest interest, I wish you to find them rather in my severity than in my indulgence—It is by placing you them at the University, by putting into your their hands the means of drawing wisdom and virtue from their  purest and exhaustless fountains, that I think myself entitled to whatever Gratitude the generous hearts of my children may be disposed to yield—These and the like are the favours for which for which I owe to my Parent a debt of Gratitude, that I can never sufficiently repay; and it is by extending the same to my own children, that I have been sensible of partly discharging it—But the duty of using the means of improvement committed to you, stands upon other motives than gratitude to me—It is to your Country, to mankind, to your God, that you are answerable for the use of the blessings entrusted to you—I am willing to receive as a return of favour, and a proof of gratitude, every hour that you devote to the performance of your duties;—give me when you receive your degree at the University a Son, with a standing, which may without rasing a blush on your cheek, compare with that which your Grandfather and your father held at the same place, and I will embrace you not only as an affectionate and grateful child, but as my benefactor—But if you do, let me tell you, not then will you be grateful to me for indulging you with dissipated vacations, and Winter frolics to Washington, but for the sterner kindness of having roused you from the nerveless slumbers of Indolence, and fastened you to the mast to preserve you from the fatal song of the Sirens.The advantages for mental improvement, enjoyed during your residence of four years, at the University, are limited both in time and place—You can not possess them elsewhere—You can never possess them again—If they are heedlessly cast away they can never be redeemed—Of the past as respects yourself, I wish only to remember that recent period to which you appeal, with the explicit assertion that in it, you have lost none of your time—I almost realize from it, the feelings of the widow of Zarephath when she beheld the prophet, holding her child by the hand, and heard his voice saying “see—they Son liveth”—Let not, my dear boy, let not this vision of delight prove a delusion, nor this voice a false prophecy—Live for the continued uninterrupted performance of your duties—Live for the unceasing cultivation of your own understanding, and the ever progressive purification of your own heart—Forget the things that are behind, press forward for the mark—and lagging as you so long were in the race, you will yet issue from it, at least among the foremost for the prize—If there is among my prayers to Heaven for your welfare, one more earnest than the rest, it is to this and to its natural results that the intreaty tends—I am, your ever affectionate father—
				
					John Quincy Adams.
				
				
					P. S. I shall request your uncle Thomas to cause to be furnished you at my charge, wood, and any other articles, for enabling you too keep a fire in the little back room at the farm House at Quincy, where you may pursue your studies during the vacation, to your own satisfaction—I do not expect that the winter vacation will be abolished while you remain at the University—I do not recollect to what Seal you refer, as having been given you by your Grandfather; but if you send it to me, I shall carefully keep it in trust for you—If you are willing I have no objection to your shewing this Letter to Charles—much of it is applicable to himself not less than to you.
				
			